

114 S1535 IS: Safety Through Informed Consumers Act of 2015
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1535IN THE SENATE OF THE UNITED STATESJune 10, 2015Mr. Heller (for himself and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, with respect to passenger motor vehicle crash avoidance
			 information, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safety Through Informed Consumers Act of 2015. 2.Passenger motor vehicle informationSection 32302 of title 49, United States Code, is amended by inserting after subsection (b) the following:
			
 (c)Crash avoidanceNot later than 1 year after the date of the enactment of the Safety Through Informed Consumers Act of 2015, the Secretary shall ensure that crash avoidance information is provided next to, and in the same format as, crashworthiness information at each place that crashworthiness information is made available to the public under this section..